Citation Nr: 0633829	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  00-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1978.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 2000 rating decision 
rendered by the Albuquerque, New Mexico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Board previously remanded the case in October 2003 and 
December 2005 for additional evidentiary development.  The 
requested development has been completed and the case has 
been returned to the Board for further evidentiary 
development.  As noted in the prior remands, the Board has 
referred the issue of service connection for chronic rhinitis 
to the RO for further action.  However, the RO has yet to 
consider this issue.   Therefore, the issue is again referred 
for further appropriate action.  


FINDINGS OF FACT

1.  Hearing loss disability was not manifest during service 
or initially manifested within one year of separation from 
service.

2.  The veteran's current hearing loss disability is not 
shown to have caused or aggravated by in-service noise 
exposure.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in November 2004, subsequent to the initial 
adjudication of the claim.  While the letter provided 
adequate notice with respect to the evidence necessary to 
establish entitlement to service connection, it did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  However, the veteran was 
subsequently provided notice pertaining to these latter two 
elements by letter dated in March 2006, prior to the issuance 
of a supplemental statement of the case.  Based on the 
foregoing, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent post service medical records have been obtained.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Factual Background

The veteran served on active duty as a crew member on a 
helicopter in Vietnam and as an aircraft mechanic.  His 
personnel records reflect that he was part of a combat air 
crew.  

The veteran's service medical records reflect that he was 
treated for an ear infection in October 1959.  In August 
1965, he was diagnosed with early otitis media in the right 
ear.  Subsequent, records show that was grounded from flying 
in April and June 1966 due to bilateral serous otitis media 
due to rapid changes in pressure.  The report of an August 
1978 VA physical examination notes that the veteran reported 
recurrent ear infections in both ears.  While the veteran's 
ear drums were observed to be chronically retracted and 
scarred, there was no current inflammation and no hearing 
loss was noted on examination.  

The veteran's service medical records also contain numerous 
results of testing for auditory acuity.  The veteran's 
September 1956 enlistment examination notes that whispered 
voice was recorded as 15/15 bilaterally.  Subsequent service 
medical records show that the veteran underwent over a dozen 
audiological examinations during his military service 
including an April 1978 separation examination that included 
the following pure tone decibels (dBs):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
0
LEFT
20
15
10
5
0

At no time during service was an auditory thresholds of 40 dB 
or greater recorded.  While he had a single reading of 30 in 
the left ear at 500 Hz range during examination in November 
1977, at no time was a readings of 26 dBs or more at least 
three of he frequencies 500, 1000, 2000, 3000, or 4000 Hz.  
Post service medical records include audiological evaluations 
in May 1981 and February 1984 in connection with a United 
States Civil Service Commission examination and audiological 
evaluations undertaken at an Air Force medical facility in 
October 1982, and August 1983.  Again, these audiological 
examinations do not record an auditory thresholds of 40 dB or 
greater or readings of 26 dBs or more at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz.  

Subsequent medical records from August 1998 to March 2002 
show that the veteran has been diagnosed with a bilateral 
sensorineural hearing loss disability.  In a March 2002 
medical report, Dr. T. Frost, a private physician, noted that 
thee veteran had a substantial history of noise exposure both 
as an aircraft mechanic around jet engines as well as 
reciprocating engines.  He had also been involved with firing 
machine guns in combat.  It was felt that the veteran's 
hearing loss could be at least partly caused by noise 
exposure.  It was as likely as not that his hearing loss was 
caused by noise exposure.  

In March 2002, the veteran underwent a fee basis audiological 
examination, at that time pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
50
55
LEFT
30
40
40
70
75

Average pure tone threshold was 46 in the right ear and 56 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 92 percent in 
the left ear.  

The examining audiologist reviewed the veteran's medical 
history and noted that the veteran's hearing thresholds were 
within normal limits bilaterally at the time of his military 
retirement.  It was noted that hearing loss was first 
documented in November 1982 with a gradually increasing high 
frequency sensorineural hearing loss since that time.  His 
hearing loss was consistent with those known to have been 
caused by exposure to high intensity noise.  It was noted 
that the veteran was exposed to noise for 22 years in the 
military and further exposed to noise for 18 years during his 
civilian career.  The examiner opined that it was not likely 
that the veteran's present degree of hearing loss was caused 
solely, or in most part, by the noise exposure he experienced 
during his military career.  It would appear that the noise 
exposure he experienced after his military career had caused 
most, if not all, of his present hearing loss.  

In July 2004, Dr. Frost submitted a statement noting that the 
veteran had hearing loss and a history of significant noise 
exposure in the military.  His audiogram was consistent with 
a significant noise exposure and Dr. Frost believed that it 
was likely that a significant component of the veteran's 
hearing loss was due to noise exposure in the military.

The veteran was afforded another VA compensation and pension 
examination in June 2005.  The examining audiologist noted 
that the veteran's service medical records contained 16 
hearing tests.  The first two, including the veteran's 
enlistment physical hearing tests were whispered voice tests 
which were no longer considered valid assessments of hearing 
sensitivity.  The examiner noted that the remaining 14 tests, 
including the veteran's retirement physician hearing test, 
document normal hearing sensitivity in both ears.  

The examiner also noted that the veteran's first documented 
episode of ear infection occurred in October 1956.  In August 
1965, he was diagnosed with early otitis media in the right 
ear.  Thereafter, in March 1966, he was diagnosed with 
bilateral serous otitis media.  He was grounded from flying 
in April and June 1996 due to bilateral serous otitis media 
due to rapid changes in air pressure.  

The examiner reviewed the veteran's post service medical 
recording noting that the veteran had normal hearing for VA 
purposes in tests conducted in March 1981, October 1982, and 
August 1983, and February 1984.  It was not until September 
1994, that the veteran was found to have hearing loss of such 
severity to qualify as a hearing loss disability for VA 
purposes.  The examiner, after a thorough review of the 
evidence, opined that the veteran's hearing impairment was 
not the result of his military noise exposure.  

In March 2006, the VA audiologist that conducted the June 
2005 examination provided an addendum to the prior 
examination report.  She noted that the veteran's claims file 
was reviewed again.  She opined that the veteran's current 
hearing loss was not caused by or aggravated by his recurrent 
ear infections.  She again opined that the veteran's current 
hearing loss was "not in anyway etiologically related to his 
military service."  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

 
Analysis

The veteran has alleged that his hearing loss is a 
consequence of noise exposure in service.  Specifically, he 
asserts that his current hearing loss disability resulted 
from his service as an air craft mechanic and helicopter crew 
member.  He noted that he had to fire a machine gun when 
entering hostile areas to pick up downed crew members.  At 
his RO hearing in March 2002, the veteran reported "wobbling 
for two or three days" after returning from missions.  He 
recalled ear infections during service; however, he 
acknowledged that hearing his hearing was normal.  While he 
reported occupational noise exposure working in air craft 
modification following his retirement from the Air Force, he 
noted that the noise was not all day long and he wore ear 
protection.  He later worked for an air craft manufacturer 
and air craft mechanic.  In light of the veteran's military 
occupation and his exposure to combat, the Board accepts that 
the veteran was exposed to noise exposure.  However, as show 
below, the evidence does not show his current hearing loss 
disability resulted from this exposure.  Accordingly, his 
claim for service connection fails.  

The competent evidence of record shows that the veteran first 
satisfied the regulatory criteria for a hearing loss 
disability more than one year following his separation from 
active duty.  The veteran's hearing was normal at separation 
in 1978.  The first evidence of record of bilateral hearing 
loss disability is in 1994.  This is more than 15 years after 
separation from service.

The Board notes that although there was some hearing loss 
while in service as noted in the annual physical examinations 
this did not raise to the level of a hearing loss disability.  
In addition, the veteran was never noted to complain of 
hearing loss while in service and his separation physical 
noted normal hearing.  Therefore, the Board finds that any 
hearing loss experienced in service was transitory in nature 
and resolved prior to separation from service.  Furthermore, 
audiological examination in the 1980s also did not show that 
the veteran's hearing impairment rose to the level of a 
disability for VA purposes.  

Furthermore, the Board notes that the veteran filed claims in 
May 1978 and December 1991 for other disabilities.  At the 
time, he made no mention of nor did he complain of hearing 
loss.  The veteran's silence, while otherwise actively 
seeking compensation is negative evidence against the 
veteran's claim.  

Despite the lack of a diagnosed hearing loss disability, 
service connection may be awarded if the evidence shows that 
the veteran's current disability is related to his active 
service.  In this regard, the Board is presented in this case 
with conflicting opinion regarding the etiology of the 
veteran's hearing loss disability.  The veteran's private 
physician, Dr. Frost, has opined that his hearing loss was 
due to in-service noise exposure.  However, the Board notes 
that it is not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).  The evidence does not show 
that Dr. Frost reviewed the veteran's claims folder to 
include the various in-service audiological examinations that 
fail to demonstrate the presence of a hearing loss disability 
for VA purposes.  Similarly, Dr. Frost does not address the 
veteran's significant post service noise exposure.  
Accordingly, the Board must find Dr. Frost opinion to be 
unpersuasive as to the relation of the veteran's current 
hearing loss disability to service.
  
The Board has placed greater probative value on the opinion 
proffered by the VA examiner in June 2005 and March 2006.  
This opinion, which was rendered following a review of the 
veteran's claims folder and medical records, in particular, 
the veteran's documented in-service medical audiological 
records (in particular, the in-service audiological 
examination reports).  In addition, the examiner addressed 
the veteran's post service occupational noise exposure.  

In reaching this decision, the Board has considered the 
various statements made by the veteran linking his current 
disability to in-service noise exposure.  The Board has also 
fully considered the provisions of 38 U.S.C.A. § 1154.  The 
Board is aware that the ability to perceive sound comes to a 
layman through his senses.  Therefore, although a layman is 
not competent to establish the presence of disability within 
the meaning of 38 C.F.R. § 3.385, a layman is competent to 
report a decreased ability to hear sound.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, as set forth above, 
the probative evidence shows that the veteran's current 
bilateral hearing loss disability was not manifest during 
service or for many years thereafter.  The veteran's 
assertion of hearing loss disability due to in-service noise 
exposure is not supported and is not competent.  Accordingly, 
service connection is denied.  The preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also 38 C.F.R. § 3.102 (2006).



ORDER

Service connection for a bilateral hearing loss disability is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


